DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement

The information disclosure statement (IDS) submitted on 01/02/2020 has been considered by the examiner.

Election/Restrictions

Applicant's election with traverse of Group l, method for cooling a three-dimensional object, Claims 1-10 and 16-23, in the reply filed on 02/09/2022 is acknowledged. The traversal is on the ground(s) that “The fluid medium used in the method of claim 1 and prepared by the preparation unit of the cooling device of claim 11 is not disclosed in the prior art, as noted below. Hence, independent claims 1 and 11 comply with the Unity of Invention Requirement. Oberhofer does not disclose using a fluid medium for cooling the three-dimensional object, where the fluid medium includes “a carrier gas that is specifically enriched with an additional component comprising a further gas and/or a liquid.” Specifically, column 3, lines 58- 59 of Oberhofer discloses controlling 
This is not found persuasive because:
As recited in the Restriction Requirement filed 12/27/2021,
“As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of 
Prior art demonstrates that the shared technical feature is novel and nonobvious, thereby it makes a “contribution” over the prior art. (See MPEP 1850 and 1893.03(d))”
In this application, Oberhofer teaches using an air which is blown in the powder and the object to control the temperature for cooling the 3D object (Co 3 li 56-59 and Co 2 li 38-39) and the device comprises a supply pipe 55 or a removal pipe 56 for supplying a compressed gas or for removing the gas and powder particles fluidised by the gas stream and the supply pipe 55 is connected to a device 57 for supplying a gaseous medium preferably with a compressed air source 57 (Co 3 li 46-50). One would appreciate that the air is a gas mixture, thus the air meets the claimed fluid medium constituted by a gas mixture from which at least one mixture component is at least partially withdrawn, and the device for supplying a gaseous medium meets the claimed preparation unit. Removing the entire gas taught by Oberhofer is encompassed by the claimed limitation “at least one mixture component is at least partially withdrawn”, thus Oberhofer teaches the claimed fluid medium and the preparation unit.
Therefore, this application lacks unity of invention. The requirement is still deemed proper and is therefore made FINAL.
Claims 11-15 and 24-27 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention.

Claim Rejections - 35 USC § 102

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 8-10, 20, 22 and 23 are rejected under 35 U.S.C. 102 (a)(1) as being anticipated by Oberhofer et al. (US 6,932,935-of record).

With respect to claim 1, Oberhofer teaches method for cooling a three-dimensional object (“3”) manufactured by layer-wise selective solidification of a pulverulent building material (“forming the object (3) … by sequential selective solidification of layers of a solidifiable pulverulent material (11)”, Co 2 li 8-12 and Fig. 1) and non-solidified building material (“11”) in which the three-dimensional object (“3”) is embedded by a treatment with a fluid medium (“controlled cooling of the object (3) after completing”, Co 2 li 14-15; “the temperature of the gaseous medium can be controlled so that a temperature required for cooling can be set.”, Co 3 li 58-59 and Fig. 2),


With respect to claim 8, Oberhofer as applied to claim 1 above further teaches that the fluid medium flows through the non-solidified building material in which the three-dimensional object is embedded (“a gas stream flowing essentially tangentially over the upper rim 2 of the container is produced.”, Co 3 li 54-56; “a quantity of non-solidified powder is always situated above the container rim 2 …an adequately strong air stream passes essentially tangentially over the powder surface and thus entrains non-solidified powder… As soon as the object 3 arrives within the region of the air stream passing over the surface by raising the carrier 4, it is cooled by the air stream.”, Co 4 li 22-32).

With respect to claim 9, Oberhofer as applied to claim 1 above further teaches that the fluid medium is led in the interior of a cooling container (“1”) and brought into contact with the three-dimensional object and the non-solidified building material in the interior of the cooling container (“a gas stream flowing essentially tangentially over the upper rim 2 of the container is produced.”, Co 3 li 54-56; “a quantity of non-solidified powder is always situated above the container rim 2 …an adequately strong air stream passes essentially tangentially over the powder surface and thus entrains non-solidified powder… As soon as the object 3 arrives within the region of the air stream passing over the surface by raising the carrier 4, it is cooled by the air stream.”, Co 4 li 22-32).

With respect to claims 10 and 23, Oberhofer as applied to claim 1 above further teaches that the building material comprises a polyamide (Co 4 li 7).

With respect to claim 20, Oberhofer as applied to claim 8 above further teaches that the fluid medium flows through the non-solidified building material in which the three-dimensional object is embedded in a direction having an angle with respect to the force of gravity (“a gas stream flowing essentially tangentially over the upper rim 2 of the container is produced.”, Co 3 li 54-56 and Fig. 2).

With respect to claim 22, Oberhofer as applied to claim 9 above further teaches that the cooling container is a building container (“The container is then removed from the process chamber 100 together with the object 3 formed therein and introduced into the device 50”, Co 4 li 10-12).

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 2, 6 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Oberhofer et al. (US 6,932,935-of record) as applied to claim 1 above, and further in view of Fulop et al. (US 2018/0297284).

With respect to claim 2, Oberhofer as applied to claim 1 teaches unpacking and/or cooling of a three-dimensional object (Co 2 li 30-31) by flowing the air stream as 2O.
In the same field of endeavor, de-powdering of objects within a stacked powder print bed of nested objects, Fulop teaches that the de-powdering subsystem 104 may further comprise at least one air jet device 316 configured to agitate unbound powder within the isolated powder print bed, and the air jet device 316 may alternatively deliver an abrasive material or other type material (e.g., water or solvent) to assist in the de-powdering operation, similar to the functioning of a sand blaster (Pa [0051]). Fulop further teaches that water-based (or more generally, liquid-based) de-powdering may be used alone, or in conjunction with other de-powdering techniques such as air jetting or vibration (Pa [0067]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Oberhofer with the teachings of Fulop and additionally perform water jetting with Oberhofer’s supplying air stream in order to agitate non-solidified powder within the isolated powder print bed.

With respect to claim 6, Oberhofer as applied to claim 1 teaches unpacking and/or cooling of a three-dimensional object (Co 2 li 30-31) by flowing the air stream as the fluid medium to the non-solidified powder and the object, but does not specifically teach that the fluid medium is constituted by a carrier gas that is specifically enriched with an additional component comprising a liquid, wherein at least a part of the liquid is distributed in the fluid medium in the form of droplets.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Oberhofer with the teachings of Fulop and additionally perform water jetting with Oberhofer’s supplying air stream in order to agitate non-solidified powder within the isolated powder print bed. One would appreciate that the water jetting would supply the water in the form of droplets.

With respect to claim 16, even though Fulop as applied in the combination regarding claim 2 above is silent to the ratio of air jetting and water jetting, one would have found it obvious to select the optimum ratio of air jetting and water jetting during performing both method by routine experimentation in order to agitate non-solidified powder within the isolated powder print bed effectively, since it has been held that “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” See In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955), and the discovery of In re Boesch, 205 USPQ 215 (CCPA 1980) (see MPEP § 2144.05, II.).

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Oberhofer et al. (US 6,932,935-of record) as applied to claim 1 above, and further in view of Fulop et al. (US 2018/0297284) and Grebe et al. (US 2014/0079916).

With respect to claim 3, Oberhofer as applied to claim 1 teaches unpacking and/or cooling of a three-dimensional object (Co 2 li 30-31) by flowing the air stream as the fluid medium to the non-solidified powder and the object, but does not specifically teach that the fluid medium is constituted by a carrier gas that is specifically enriched with an additional component comprising a further gas and/or a liquid and a surfactant.
In the same field of endeavor, de-powdering of objects within a stacked powder print bed of nested objects, Fulop teaches that the de-powdering subsystem 104 may further comprise at least one air jet device 316 configured to agitate unbound powder within the isolated powder print bed, and the air jet device 316 may alternatively deliver an abrasive material or other type material (e.g., water or solvent) to assist in the de-powdering operation, similar to the functioning of a sand blaster (Pa [0051]). Fulop further teaches that water-based (or more generally, liquid-based) de-powdering may be used alone, or in conjunction with other de-powdering techniques such as air jetting or vibration (Pa [0067]).

Further, in the same field of endeavor, cooling three-dimensional objects in the layer-by-layer production, Grebe teaches that examples of a coolant are air, nitrogen, argon, water or water mixtures, and the water mixtures can comprise surfactants (Pa [0021]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Oberhofer in view of Fulop with the teachings of Grebe and additionally provide the surfactant in the water for water jetting for the purpose of cooling the powder and the objects, since it has been held that the use of a known technique to improve similar devices (methods or products) in the same way is likely to be obvious. See KSR International Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395 – 97 (2007) (see MPEP § 2143, C.).

Claims 4, 5, 7 and 17-19 are rejected under 35 U.S.C. 103 as being unpatentable over Oberhofer et al. (US 6,932,935-of record) as applied to claim 1 above, and further in view of Buller et al. (US 2015/0367415).

With respect to claims 4 and 17, Oberhofer as applied to claim 1 teaches unpacking and/or cooling of a three-dimensional object (Co 2 li 30-31) by flowing the air stream as the fluid medium to the non-solidified powder and the object, and further 
In the same field of endeavor, methods for three-dimensional printing, Buller teaches that the cooling can occur by method comprising active cooling by convection using a cooled gas or gas mixture comprising argon, nitrogen, helium, neon, krypton, xenon, hydrogen, carbon monoxide, carbon dioxide, or oxygen (Pa [0378]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Oberhofer with the teachings of Buller and substitute the gas mixture of nitrogen (as the claimed carrier gas) and another gas (as the claimed additional component) taught by Buller for Oberhofer’s nitrogen gas for the purpose of cooling the powder, since it has been held that the use of a known technique to improve similar devices (methods or products) in the same way is likely to be obvious. See KSR International Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395 – 97 (2007) (see MPEP § 2143, C.).

With respect to claims 5, 7, 18 and 19, Oberhofer as applied to claim 1 teaches unpacking and/or cooling of a three-dimensional object (Co 2 li 30-31) by flowing the air stream as the fluid medium to the non-solidified powder and the object, and further teaches that instead of air, a protective gas such as nitrogen may be used (Co 4 li 55-57), but does not specifically teach that the fluid medium is constituted by a carrier gas that is specifically enriched with an additional component comprising a further gas 
In the same field of endeavor, methods for three-dimensional printing, Buller teaches that the cooling can occur by method comprising active cooling by convection using a cooled gas or gas mixture comprising argon, nitrogen, helium, neon, krypton, xenon, hydrogen, carbon monoxide, carbon dioxide, or oxygen (Pa [0378]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Oberhofer with the teachings of Buller and substitute the gas mixture of nitrogen (as the claimed carrier gas) and another gas (as the claimed additional component) taught by Buller for Oberhofer’s nitrogen gas for the purpose of cooling the powder, since it has been held that the use of a known technique to improve similar devices (methods or products) in the same way is likely to be obvious. See KSR International Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395 – 97 (2007) (see MPEP § 2143, C.).
Even if Buller is silent to the claimed ratio of the carrier gas and the additional component, Buller further teaches that a gas with high thermal conductivity can be chosen to increase the rate of conductive heat transfer from the powder (Pa [0407]). Thus, one would have found it obvious to select the optimum ratio of the components in the gas mixture by routine experimentation in order to increase the rate of conductive heat transfer from the powder, since it has been held that “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” See In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955), and the discovery of an optimum value of a In re Boesch, 205 USPQ 215 (CCPA 1980) (see MPEP § 2144.05, II.).

Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Oberhofer et al. (US 6,932,935-of record) as applied to claim 9 above.

With respect to claim 21, Oberhofer as applied to claim 9 above further teaches that the fluid medium is led in the interior of a cooling container via a fluidization plate in another embodiment (“the carrier surface 5…is designed to be porous, as shown in the left-hand half of FIG. 4, or equipped with openings 500, as shown in the right-hand half of FIG. 4. A gas, for example air, which produces a type of fluidised bed and which loosens the powder 11 surrounding the object, is blown in from below through the porous building platform or the openings.”, Co 6 li 37-44 and Fig. 4).

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to YUNJU KIM whose telephone number is (571)270-1146.  The examiner can normally be reached on 8:00-4:00 EST M-Th; Flexing Fri.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christina Johnson can be reached on 571-272-1176.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/YUNJU KIM/Examiner, Art Unit 1742